Citation Nr: 0309300	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for residuals of 
frostbite to the nose, face, and ears.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
December 1945.

This matter comes before the Board on appeal from a July 2000 
RO rating decision that, among other things, denied a claim 
of service connection for frostbite of the nose, face, and 
ears, and denied a claim of service connection for PTSD.  The 
veteran perfected an appeal with regards to these two claims.  
See 38 C.F.R. § 20.200 (2002) (an appeal consists of a timely 
filed notice of disagreement in writing, and after a 
statement of the case has been furnished, a timely filed 
substantive appeal).  By the July 2000 rating decision 
service connection was also denied for skin cancer due to 
frostbite; however, an appeal of this denial was not brought 
by the veteran.  The decision below is therefore limited to 
the question of service connection for frostbite residuals 
affecting the nose, face, and ears other than skin cancer.

In a September 2000 statement, and in a statement received by 
the RO in January 2001, the veteran raised the issue of 
reopening a claim of entitlement to service connection for 
vertigo.  Additionally, although the veteran did not appeal 
the issue of entitlement to service connection for skin 
cancer after the July 2000 rating decision, he raised the 
issue again at a June 2001 hearing.  Such questions have not 
yet been addressed by the RO and are consequently referred to 
the RO for appropriate action. 

(The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND portion of this decision.)


FINDING OF FACT

The veteran has a disability manifested by burning and 
tingling of the face--residual of frostbite to the nose, 
face, and ears--that likely began during his period of active 
military service.


CONCLUSION OF LAW

The veteran has a disability manifested by burning and 
tingling of the face that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred frostbite to the nose, 
face, and ears during service when his bomber was hit by 
enemy fire and he was forced to parachute to the ground from 
a high altitude.  The veteran further contends that he 
currently experiences residuals of his frostbite to the nose, 
face, and ears.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2002).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service connection 
may be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  Id.  

If a veteran is a former prisoner of war, VA laws and 
regulations also provide that service incurrence or 
aggravation of certain diseases are presumed in instances 
where the veteran (1) was interned for not less than 30 days 
and (2) develops avitaminosis, beriberi (including beriberi 
heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, dysthymic disorder (or 
depressive neurosis), organic residuals of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, or peripheral neuropathy (except where 
directly related to infectious causes) manifest to a degree 
of 10 percent or more at any time after his discharge from 
service.  38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. §§ 
3.307(a)(5), 3.309(c) (2002).  (The term "beriberi heart 
disease" includes ischemic heart disease in a former prisoner 
of war who experienced localized edema during captivity.  38 
C.F.R. § 3.309(c) (2002).)

Of record in the veteran's case is an undated Casualty Report 
which appears to have been prepared by the service 
department.  The report indicates that the veteran's plane 
was hit when attacked by fighter planes in April 1945 over 
Germany.  The report shows that most of the crew bailed out 
of the plane, and the plane crashed about five miles west of 
Gardelegen, Germany.  Another undated report, apparently also 
prepared by the service department, indicates that the 
veteran's plane crashed near Tangermunde, Germany, and that 
the veteran was a prisoner of war.  

A December 1982 statement from the National Personnel Records 
Center (NPRC) indicates that none of the veteran's service 
medical records was on file at the NPRC, and that they were 
apparently destroyed  in a fire.  The NPRC also indicated 
that the veteran was a prisoner of war from April 10 to April 
15, 1945.  

Also of record is an undated newspaper article received by 
the RO in March 1984 which indicates that the veteran was 
seen parachuting to the ground after his bomber plane was 
hit.  

A February 1985 VA examination of the skin indicates that the 
veteran had no lesions or turgor.  His external ears were 
normal, as was his nose.  He had no rashes, lumps, or masses 
of the skin.  

The veteran was afforded a VA ear disease examination in 
August 1999.  Upon examination, the veteran had crusting of 
the ears.  There was crusting near the lateral antihelix 
which was suspicious for squamous cell cancer.  There was no 
evidence of tissue loss.  

The veteran was also afforded a VA eye examination in August 
1999.  The examiner opined that the veteran had a history of 
having his eyes frozen shut while in service, but that this 
was unrelated to any narrow angle history or need for laser 
eye treatment.

VA treatment records dated in September 2000 indicate that 
the veteran had actinic keratoses on his face.  It was noted 
that the veteran had a history of severe frostbite, which 
could increase his risk of actinic keratoses and squamous 
cell carcinoma.  In June 2001, the veteran had several scaly 
red lesions on the face and ears bilaterally.  There were 
several hyperkeratotic papules on helical rims, cheeks, and 
forehead.  He was diagnosed with a history of frostbite, as 
per the veteran, seborrheic dermatitis, and actinic 
keratoses.  In December 2001, the veteran had multiple small 
scaly areas over his face and ears.  He was diagnosed with 
seborrheic dermatitis and six actinic keratoses on the face 
and ears. 

The veteran and his wife testified at a hearing in June 2002.  
The veteran stated that he was a crew member of a bomber 
plane, and that his plane was shot down over Germany.  Once 
the veteran parachuted out of the plane, his helmet fell off, 
and his head was bare.  He believed that the air temperature 
was between -50 and -60 degrees.  He indicated that he 
drifted in the air for more than ten minutes, and that his 
eyelids and ears were frozen.  He did not seek immediate 
treatment for his cold injury.  His wife testified that the 
veteran had had recurrent skin cancer on his face.  

The veteran was afforded a VA examination in January 2003.  
He reported that his job in service was to fly as a tail 
gunner on a B-17 aircraft, and that all of his missions were 
at altitudes greater than 25,000 feet.  During an April 1945 
mission, his plane was shot down.  The veteran had to bail 
out.  Once the door to the plane was open, the temperature 
outside was -62 degrees Fahrenheit.  When the veteran jumped 
from the plane, he lost his helmet, goggles, boots, and right 
glove.  He fell for 15 minutes prior to landing.  When he 
landed, his eyelids were frozen and he was unable to blink.  
He received no treatment for his cold injuries after landing.  
He was then captured by the German military.  He reported 
that he had developed multiple recurrences of skin cancer on 
his arms and face, including squamous cell carcinoma behind 
the left ear.  He had burning and tingling on his face most 
of the time.  Upon examination, the skin on the veteran's 
face was very fair and appeared to be slightly dry and 
blotchy.  His eyes were injected and tearful.  The veteran 
was diagnosed with a history of cold injury to the face, 
nose, and ears, with a history of high altitude exposure 
complicated by the development of recurrent skin cancer on 
the face, nose, and ears.  There was no evidence of 
chilblains.  The examiner opined that the veteran's burning 
and tingling on his face was more likely than not a residual 
of frostbite to his nose, face, and ears.  In addition, his 
skin cancer was more likely than not due to high altitude sun 
exposure and history of frostbite might also be a 
precipitating factor.  

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran has a disability manifested by burning 
and tingling of the face, which is a residual of frostbite to 
the nose, face, and ears, that is in turn related to his 
period of military service.  

Initially, the Board notes that while it has been established 
that the veteran was a prisoner of war during service, the 
record indicates that his period as a prisoner of war was 
less than 30 days.  Therefore, the presumptions for former 
prisoners of war under 38 C.F.R. § 3.309(c) do not apply.

As stated above, in order to grant service connection, there 
must be competent medical evidence of both a current 
disability and of a relationship between that disability and 
service.  The veteran clearly has a current disability as the 
medical evidence of record establishes that he has a 
disability manifested by burning and tingling of the face.  
The veteran was also diagnosed with a history of a cold 
injury to the nose, face, and ears.  Although the veteran's 
service medical records were apparently destroyed, the claims 
file contains competent evidence, including a newspaper 
article, that corroborates the veteran's account that he was 
forced to parachute from an airplane during service.  The 
evidence also contains competent medical evidence that shows 
the veteran has a disability manifested by burning and 
tingling of the face--residual of frostbite injury of the 
nose, face, and ears, that is related to his period of active 
duty.  The veteran's history of frostbite in service was 
noted several times in the VA treatment records.  
Additionally, the August 1999 VA eye examiner took into 
account the veteran's history of frozen eyelids in service 
when the examiner opined that the veteran had burning and 
tingling of the face that were likely residuals of frostbite 
to the nose, face, and ears.  The examiner expressly noted 
that the veteran had a history of a cold injury to the face, 
as well as high altitude exposure, in service.  Therefore, 
the evidence taken as a whole tends toward the conclusion 
that the veteran's disability manifested by burning and 
tingling of the face is related to frostbite injury during 
military service.  Therefore service connection for a 
disability manifested by burning and tingling of the face--
residual of frostbite to the nose, face, and ears--is 
granted.  38 C.F.R. § 3.303.

The Board notes that the January 2003 examiner also opined 
that the veteran's skin cancer was more likely than not due 
to high altitude sun exposure, and that several times the 
veteran seemed to speak of his frostbite residuals in terms 
of his skin cancer.  As pointed out above, service connection 
for skin cancer was specifically denied in the July 2000 RO 
rating decision, and the veteran did not perfect an appeal of 
this issue.  As such, the issue of entitlement to skin cancer 
is not currently before the Board on appeal.  Consequently, 
the Board's grant of service connection for a disability 
manifested by burning and tingling of the face does not 
contemplate the question of service connection for skin 
cancer.  See 38 C.F.R. § 20.200.  This issue was referred to 
the RO in the Introduction, above.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) has been enacted 
during the pendency of this appeal.  The Act has clarified 
VA's duty to assist claimants in developing evidence 
pertinent to their claims and eliminated the previous 
requirement that a claim be well grounded before VA's duty to 
assist arises.  Additionally, certain notification 
requirements have been set out by the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal, the 
Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for a disability manifested by burning and 
tingling of the face--residual of frostbite to the nose, 
face, and ears--is granted.


REMAND

In August 2002, the Board undertook additional development 
with respect to the issue of entitlement to service 
connection for PTSD pursuant to authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  In this regard, the Board notes while 
the requested development was not fully completed, the 
development did result in the acquisition of additional VA 
medical records.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver of the right to initial consideration of the evidence 
by the RO.  The Federal Circuit also held that 38 C.F.R. § 
19.9(a)(2)(ii) (requiring the Board "to provide the notice 
required by 38 U.S.C. [§] 5103(a)" and "not less than 30 days 
to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which provides a claimant 
one year to submit evidence.

In the instant case, the veteran has not yet been provided 
the opportunity to review the evidence added to the record as 
a result of the Board's development actions, and the veteran 
has not waived his right to have the additional evidence 
considered initially by the RO.  A remand of the case is 
therefore required to comply with DAV.  Furthermore, the 
Board notes that the development requested in August 2002 was 
not fully completed, and that the additional evidence added 
to the claims file has led to the need for a new VA 
examination.  Consequently, a remand of the case is also 
required for further development.  

As indicated above, the development requested by the Board in 
August 2003 was not fully completed.  First, additional VA 
treatment records must be obtained.  The veteran indicated at 
the June 2002 hearing that a VA physician at the Bettendorf, 
Iowa VA Outpatient Clinic had diagnosed him with PTSD.  The 
Board, in the August 2002 development request, asked that 
complete clinical records, outpatient treatment records, 
hospital summaries, and examination reports be obtained from 
the Bettendorf, Iowa VA Outpatient Clinic.  Review of the 
claims file shows that the VA treatment records from the 
Bettendorf VA Outpatient Clinic and the VA Medical Center in 
Iowa City, Iowa that were obtained pursuant to the 
development request are dated only from 1999 to 2002; it 
appears that no VA treatment records dated prior to 1999 were 
requested and associated with the claims file.  Furthermore, 
the VA treatment records that were obtained do not reference 
a diagnosis of PTSD.  Therefore, it appears that there are 
missing VA treatment records that should be obtained.  As for 
VA's obligation to secure the aforementioned records, it 
should be pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the Board notes that, because of the 
need to ensure that all potentially relevant VA records are 
made part of the claims file, a remand is required.  See 
Bell, supra.  

Additionally, certain private treatment records should be 
associated with the claims file.  The record indicates that 
the veteran stated several times in the record, including in 
an October 1984 statement and in his July 1999 claim, that he 
was treated in July and August 1945 at two Florida hospitals.  
The Board notes that the claims file includes two letters 
from the veteran that are postmarked in August 1945.  One 
letter lists a return address for the veteran at the 
"Pancoast Hospital" in Miami Beach, Florida, the other 
lists a return address at the "Tower Hospital" in Miami 
Beach, Florida.  (The Board notes that in his July 1999 
claim, the veteran appears to indicate that he had stayed at 
a "Palm Coast" in Miami Beach, Florida.)  A February 1985 
VA examination report suggests that the veteran was 
hospitalized in a Miami Hospital for what appears to have 
been PTSD symptoms.  Although the RO was informed by the 
National Personnel Records Center in December 1982 that the 
veteran's service medical records appeared to have been 
destroyed by a fire, the notation also indicates that the 
veteran was in a Miami Beach hospital in June and September 
1945.  However, it is unclear whether the veteran's records 
were requested directly from the Florida hospital(s).  The 
Board, in its August 2002 development request, requested that 
medical records from the "Tower" and "Palm Coast" 
Hospitals in Miami Beach, Florida be associated with the 
claims file.  Review of the claims file suggests that the 
veteran did not provide any additional information regarding 
the Florida hospitals per the Board's January 2003 request 
that he complete a VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs.  
However, as the claims file suggests that the veteran was 
hospitalized for PTSD symptoms during service, they are 
especially pertinent to the issue of whether the veteran has 
been diagnosed with PTSD related to service.  As such, an 
additional attempt should be made to associate them with the 
claims file.  

A remand is also necessary so that the veteran can be 
afforded a new VA examination in order to determine the 
etiology of any PTSD.  Review of the claims file reveals that 
the veteran was afforded VA examinations in May 1995 and 
August 1999.  PTSD was not diagnosed.  (The Board notes that 
the veteran did have a diagnosis of acute PTSD, resolved, in 
a February 1985 VA examination report.)  In the August 2002 
development request, the Board requested a VA cold injury 
protocol examination to further develop the veteran's claim 
of entitlement to service connection for residuals of 
frostbite to the nose, face, and ears.  Review of that 
examination report reveals that in addition to a diagnosis of 
a history of cold injury to the face, nose, and ears, the 
examiner noted that the veteran had complained of multiple 
psychiatric symptoms as a result of his military experiences 
and diagnosed the veteran with PTSD.  However, it is unclear 
whether the VA cold injury protocol examiner made this 
diagnosis under the DSM-IV or based on psychological testing.  
See 38 C.F.R. § 3.304(f) (the provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM IV)).  Therefore, as there is conflicting 
evidence of record regarding whether the veteran has PTSD, a 
new VA examination is necessary to reconcile all of the 
incongruities of record.   

Development such as that sought by this remand is consistent 
with the mandate of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  As indicated 
above, the Act has clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims and set out 
certain notification requirements.  See Quartuccio, supra.  
In this regard, the Board points out that the Federal Circuit 
in DAV, supra, held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond to 
the notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  It is not entirely clear whether the RO has 
provided the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a).  In re-adjudicating this case, 
the RO should ensure that all notification and development 
actions required by the new law are met.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding any evidence of 
past or current treatment for a 
psychiatric disability that has not 
already been made part of the record, 
and ensure that all pertinent records of 
VA or private treatment have been 
procured for review.  In particular, the 
RO should obtain all pertinent treatment 
records concerning a psychiatric 
disability from the Bettendorf, Iowa VA 
Outpatient Clinic, as well as from the 
"Palm Coast," "Pancoast," and 
"Tower" Hospitals in Miami Beach, 
Florida.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

2.  After completion of the above action, 
please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination by 
a psychiatrist to determine the etiology 
of any PTSD.  All indicated tests and 
studies, including psychological testing, 
should be performed with a view toward 
ascertaining whether the veteran meets the 
diagnostic criteria for PTSD.  If PTSD is 
found, the psychiatrist should 
specifically identify the stressor(s) to 
which the diagnosis relates.  The 
psychiatrist should obtain a detailed 
history from the veteran regarding the 
circumstances surrounding any such 
stressor(s).  Inform the psychiatrist 
that, if a diagnosis of PTSD is deemed 
appropriate, then the psychiatrist should 
comment on the link between current 
symptomatology and any in-service 
stressors reported by the veteran.  If 
PTSD is not found, then the psychiatrist 
should expressly say so and provide 
detailed reasons for such an opinion. 
Additionally, the psychiatrist should 
specifically address the findings made in 
the February 1985 VA examination, the 
August 1999 VA PTSD and mental disorders 
examinations, and in the January 2003 VA 
cold injury protocol examination.  The 
examination report should include complete 
rationale for all opinions expressed.  The 
claims folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the psychiatrist for review. 

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  (The RO should ensure that the 
period for response set forth in 
38 U.S.C.A. § 5103(b) expires before 
returning the case to the Board.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

